Matrix Advisors Value Fund, Inc. c/o U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, CA91741 November 5, 2012 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C.20549 Re: Matrix Advisors Value Fund, Inc. (the “Company”) File Nos.: 002-84222 and 811-03758 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Company hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated October31,2012 and filed electronically as Post-Effective Amendment No. 37 to the Company’s Registration Statement on Form N-1A on October 30, 2012. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (626) 914-7363. Sincerely, /s/Elaine E. Richards Elaine E. Richards, Esq. for U.S. Bancorp Fund Services, LLC
